IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,098-01


                       EX PARTE JOHN MICHAEL HAYS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 11937-A IN THE 118TH DISTRICT COURT
                            FROM HOWARD COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to ninety-nine years’ imprisonment. The

Eleventh Court of Appeals affirmed his conviction. Hays v. State, No. 11-07-00328-CR (Tex.

App.—Eastland, Sept. 18, 2008) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In his application, Applicant raises seven grounds challenging the validity of his conviction

and sentence. The trial court recommends that this Court deny relief on grounds one through three

and grant relief in the form of a new punishment hearing on ground four. It did not reach grounds

five through seven. We agree with the trial court’s findings on denying relief on grounds one
                                                                                                2

through three. However, we disagree with the trial court’s findings that Applicant suffered harm

from the jury charge error. Having reviewed all of Applicant’s grounds, reviewed the trial court’s

findings, and conducted our independent review of the record, we deny relief on all grounds.



Filed: November 3, 2021
Do not publish